Name: Commission Regulation (EEC) No 347/88 of 5 February 1988 correcting Commission Regulation (EEC) No 24/88 amending for the sixth time Regulation (EEC) No 646/86 fixing the export refunds on wine
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 2 . 88 Official Journal of the European Communities No L 34/23 COMMISSION REGULATION (EEC) No 347/88 of 5 February 1988 correcting Commission Regulation (EEC) No 24/88 amending for the sixth time Regulation (EEC) No 646/86 fixing the export refunds on wine THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Commission Regu ­ lation (EEC) No 3992/87 (2), and in particular Article 56 (4) thereof, Whereas Commission Regulation (EEC) No 646/86 (3), as last amended by Regulation (EEC) No 24/88 (4), fixes the export refunds on wine ; Whereas a check has shown that the amounts in the Annex thereto do not correspond to the measures submitted for an opinion to the Management Committee ; whereas the Regulation in question should be corrected accordingly, HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 24/88, under product code 2204 21 35 190 , in columns 'Amount of refund applicable in the Community as constituted at 31 December 1985' and 'Amount of refund applicable in Spain' : (a) for destinations 01 and 02, ' 1,65' and '0,90' are replaced by ' ' ; (b) for destination 03, ' 1,65' and '0,90' are inserted respec ­ tively. Article 2 This Regulation shall enter into form on the day of its publication in the Official Journal of the European ­ Communities. At the request of the interested party, it shall apply with effect from 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 February 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 84, 27 . 3 . 1987, p. 1 . O OJ No L 377, 31 . 12. 1987. (3) OJ No L 60, 1 . 3 . 1986, p. 46. (4) OJ No L 4, 7. 1 . 1988 .